Citation Nr: 0408502	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-05 590A	)	DATE
	)
	)


THE ISSUE

Whether a June 21, 1990, Board decision denying entitlement 
to service connection for post-traumatic stress disorder 
should be revised or reversed on the grounds of clear and 
unmistakable error. 



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on a motion as to clear and unmistakable 
error (CUE) in a June 21, 1990, Board decision.  

 
FINDINGS OF FACT

1.  The June 21, 1990, Board decision denied the veteran's 
claim for service connection for post-traumatic stress 
disorder.    

2.  The moving party has alleged no specific error of fact or 
law in the June 21, 1990, Board decision.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based upon clear and unmistakable error in the June 
21, 1990, Board decision have not been met, the motion must 
be dismissed without prejudice to refiling.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. § 20.1404(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-
475, 114 Stat. 2096 (2000).  The Department of Veterans 
Affairs (VA) has issued final regulations to implement the 
VCAA.  See Duty to Assist, 66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  In pertinent 
part, these new provisions address notification requirements 
in VA claims, and VA's duty to assist claimants in the 
development of claims, such as by securing additional 
records, affording medical examinations to claimants, etc.

The VCAA and its implementing regulations do not expressly 
indicate whether such provisions apply to motions alleging 
CUE in prior final decisions of the Board.  However, the 
United States Court of Appeals for Veterans Claims has held 
that, "as a matter of law, the VCAA is inapplicable to CUE 
claims."  Sorakubo v. Principi, 16 Vet. App. 120, 122 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the duties specified in the VCAA are 
not applicable to allegations of CUE in a prior Board 
decision).

Thus, given the nature of a motion to revise an earlier 
decision based upon CUE, no notification as to additional 
evidentiary development of the record is at issue, since the 
evaluation of such a motion is based upon the record as it 
was constituted at the time of the decision as to which 
revision is sought.

The moving party contends that clear and unmistakable error 
was committed in the June 21, 1990, Board decision which 
denied the veteran's claim for service connection for post-
traumatic stress disorder.  Some of the evidence relied upon 
by the Board in rendering this decision included reports an 
April 1989 VA examination conducted by a VA psychologist and 
psychiatrist.  These reports document review of the claims 
file with citation to the pertinent clinical history, and it 
was the conclusion of these examiners that the findings from 
this examination were not consistent with a diagnosis of 
post-traumatic stress disorder.  The service personnel 
records were also before the Board at that time, and the 
Board found that there was no objective evidence contained 
therein or elsewhere that the veteran was exposed to a life-
threatening stressor while on active service.  Also of record 
at that time were written contentions and sworn testimony 
presented at a December 1989 hearing by the veteran 
describing his duties as a hospital corpsman aboard a U.S. 
Navy destroyer, wherein he alleged stressors coincident with 
this duty that he claimed resulted in post-traumatic stress 
disorder.   

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2003).  

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
that requirement.  Motions which fail to comply with the 
regulatory requirements shall be dismissed without prejudice 
to refiling.  38 C.F.R. § 20.1404(b) (2003).

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
38 C.F.R. § 20.1400 (2003).  38 C.F.R. § 20.1403 relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed 

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. 

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in a 
Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).
  
A review of the argument received from the veteran and his 
representative asserting CUE in the June 21, 1990, Board 
decision does not reveal any specific allegations of error 
of fact or law in that Board decision.  Instead, these 
statements, at most,  express disagreement as to how the 
facts were weighed or evaluated or express general, non-
specific allegations of error in applying the regulations in 
existence at the time of this decision.  In this regard, the 
veteran's March 2003 statement submitted as a CUE motion, in 
essence, merely restated assertions previously made by him 
in written contentions and sworn testimony of record at the 
time of the June 21, 1990, Board decision; namely, alleged 
stressors coincident with serving as a medical corpsman 
during service, and current symptomatology such as avoidance 
of crowds and nightmares.  Moreover, in this statement, the 
veteran did not even allege what error he felt was committed 
by the Board.  

The arguments of the veteran's representative in support of 
the instant motion, proffered in a February 2004 
presentation to the Board, do not, in our opinion, "set 
forth clearly and specifically" what alleged clear and 
unmistakable error was committed by the Board in its June 
21, 1990, Board decision, as required by 
38 C.F.R. § 20.1404(b).  It is important to reiterate that 
review for CUE in a prior Board decision must be based upon 
the record and the law that existed when that decision was 
made.  Thus, the additional medical evidence received after 
the June 21, 1990, Board decision, to include the August 1, 
2003, statement from J.F. McG., Jr., Ph.D., cannot form the 
basis for reversal or revision of the Board decision in 
question.  Similarly, the representative's argument that 
"the law in existence at the time [1990] did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD," falls within that same 
category of inadmissible grounds for a CUE motion, because 
the law in effect at the time of the decision being 
challenged must govern.  See 38 C.F.R. § 20.1403(b)(1).

In summary, in the absence of the specific type of 
allegations required under 38 C.F.R. § 20.1404(b), the 
motion must be dismissed without prejudice as to refiling. 




ORDER

The motion is dismissed without prejudice to refiling.




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2003) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2003).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



